Title: From George Washington to Charles-Malo-François, comte de Lameth, 2 January 1782
From: Washington, George
To: Lameth, Charles-Malo-François, comte de


                  
                     Sir
                     Philada 2d January 1782
                  
                  Impressed with a lively sense of your Merits and wishing to give a proof of my favorable opinion of your conduct, particularly at the Seige of York, I thought I could not take a method more acceptable, than that of communicating my sentiments to your Noble Relation the Marshal Duke de Broglis, which I have taken the liberty of doing in the inclosed.
                  I shall be happy in hearing that you have perfectly recovered your Health and the use of your Limbs, as I am with very sincere Esteem Sir Yr most obt and hble servt.
                  
               